DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-12 (Invention I), drawn to a gas measurement device having an optical source, light sensitive medium, receptor, and circuit that computes a quantity of gaseous diffusion.
II. Claims 13-21 (Invention II), drawn to a method for calculating a partial pressure oxygen value based on an oxygen sensitive luminophore in the light sensitive medium responsive to quenching of the emitted light inversely with the oxygen presence. 
III. Claim 22 (Inventor III) drawn to a system for measuring transcutaneous oxygen indicative of partial pressure of oxygen, having an optical source, a sensing film, a photodetector, a photodetector readout and digitizing circuit, and an electronic circuit for computer a level of transcutaneous oxygen. 

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
In the instant case, the inventions as claimed have materially different design and mode of operation as the product of Invention I is a gas measurement device having an optical source, light sensitive medium, receptor, and circuit that computes a quantity of gaseous diffusion; Invention II is a method and device for calculating a partial pressure oxygen value based on an oxygen sensitive luminophore in the light sensitive medium responsive to quenching of the emitted light inversely with the oxygen presence; and Invention III is a system for measuring transcutaneous oxygen indicative of partial pressure of oxygen, having an optical source, a sensing film, a photodetector, a photodetector readout and digitizing circuit, and an electronic circuit for computer a level of transcutaneous oxygen. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, first and second paragraphs. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792